DETAILED ACTION
This office action is in response to amendments filed on 06/11/2021.
This application is examined under the first inventor to file provisions of the AIA .
Claim 1-3, 5-20 are pending of which claims 1 and 14 are independent claims, and claim 4 is canceled.
Claims 1, 5, 14, and 16 are amended.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, 5-6, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox(hereinafter “Cox”) in view of US. Pub 20190349815 to Tiirola (hereinafter “Tiirola”).


Cox, see paragraph[0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation( Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes); detecting, by the processor, a preamble in downlink (DL) transmissions from the network (Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used). 

Triola, see paragraph[0003], a physical uplink shared channel (PUSCH), type 2 LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, see paragraph [0052], FIG. 2, for example, the time for retuning the radio frequency may start at the end of the downlink portion of COT#1, i.e., the network entity may indicate when the downlink portion of the COT#1 ends; the indication, for example, may be explicit in the form of a GC-PDCCH,  and the beginning of COT#2 is the end of COT#1, and   the time for retuning may start at the end of the downlink portion, at the latest, and the time for retuning ends at the beginning of COT#2, as the latest, and as an example, FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5); identifying, by the processor Triola, see  FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT (Triola, see  paragraph [0064], FIG. 4, the configured BWP for UE  may include 4 sub-bands; in both COT#1, COT#2, and COT#3 may be occupied by BWP each BWP occupied certain time and frequency as configured) during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, by the processor responsive to detecting the preamble (Triola, see paragraph [0062], HARQ-ACK feedback may be delayed for the UEs performing radio frequency tuning; the UEs performing radio frequency retuning may not transmit PUCCH during COT#1;the uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant; the triggering uplink grant may be a UCI multiplexed with data on PUSCH or via long PUCCH multiplexed with uplink data; from the HARQ ACK feedback, point of view, COT#1 and the downlink portion of COT#2 may be seen as a single COT, and a downlink assignment index counter may be reset only at the beginning of COT#1), a PDCCH during the first time period inside the COT  to check for a transmission grant for the apparatus from the network (Triola, see paragraph  [0065], for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception). . It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 3: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein the receiving of the WUS comprises receiving the WUS which is carried in a licensed band by one or more existing channels (Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine  (Tiirola; [abstract]).


Regarding claim 5: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure(Triola, see paragraph  [0057], the structure of a COT is associated with the start and end time of the COT, and  the UE should know the beginning and ending of the COT to reclaim it, and without this information it is difficult to monitor the COT in PDCCH; the structure of the downlink transmission bandwidth may be a COT structure; the transmission burst structure may include downlink and/or uplink slots of the COT, ending time of the downlink portion of COT, and/or the ending time of the COT, and  the network entity may explicitly indicate the transmission burst structure via an information element included in GD-PDCCH).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 6: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated (Tiirola, see paragraph [0112], a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload). It would have been  (Tiirola; [abstract]).

Regarding claim 7: Cox discloses the method of Claim 6, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-groups each comprising respective multiple UEs, wherein the WUS is specific to at least one of the M groups to which the apparatus belongs, wherein the WUS contains Mbits that indicate which one or more of the M-groups of UEs are to wake up to start preamble detection and PDCCH monitoring, and wherein M is a positive integer greater than 1 (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).  

Regarding claim 8: Cox discloses the method of Claim 7, further comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs (Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates).  

Regarding claim 9: Cox discloses the method of Claim 1, further comprising: switching, by the processor, back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation(Cox, see paragraph [0132], the WUS preamble may be designed such that the wake-up receiver (which may be part of the processing circuitry) in the UE is able to distinguish when the WUS is present within a given time/frequency window of uncertainty, the design of the WUS may depend on the functional requirements of the WUS, i.e. a) whether or not the WUS is always sent during the wake-up epoch, b) whether or not the WUS provides synchronization and c) whether the WUS is used to further demodulate a payload).  

Regarding claim 10: Cox discloses the method of Claim 9, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode (Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 11: Cox discloses the method of Claim 1, further comprising: performing, by the processor, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, by the processor, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network (Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  

Regarding claim 12: Cox discloses the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a last symbol Liu, see paragraph [0004], within  a slot allocated to a UE, receiving, by the network component, a discovery reference signal (DRS) from a network controller, wherein the network controller is in a switch-off transmission mode, the network component then performs measurements according to the DRS, and reports the measurements to a network associated with the network controller. In return, the network component receives a radio resource control (RRC) signaling from the network, the RRC signaling includes configuration information allowing a connection between the network component and the network controller, the network component then connects with the network controller in accordance with the configuration information).  

Regarding claim 13: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band (Tiirola, see paragraph [0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 14: Cox discloses an apparatus, comprising: a communication device which, during operation, wirelessly communicates with a network; and a processor coupled to the communication device such that, during operation, the processor performs operations comprising: receiving, via the communication device when in a first mode of operation, a wake-up signal (WUS) from a network( Cox, see paragraph[0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation( Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes); detecting, via the communication device, a preamble in downlink (DL) transmissions from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used), wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).  

However, Cox does not explicitly teach the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT; identifying based on the preamble: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT during which Triola, see paragraph[0003], a physical uplink shared channel (PUSCH), type 2 LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, see paragraph [0052], FIG. 2, for example, the time for retuning the radio frequency may start at the end of the downlink portion of COT#1, i.e., the network entity may indicate when the downlink portion of the COT#1 ends; the indication, for example, may be explicit in the form of a GC-PDCCH,  and the beginning of COT#2 is the end of COT#1, and   the time for retuning may start at the end of the downlink portion, at the latest, and the time for retuning ends at the beginning of COT#2, as the latest, and as an example, FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5); identifying based on the preamble(Triola, see  FIG. 5, show for COT#2 preamble is used for identification and the beginning the CO#2 is right after the preamble as showing in FIG. 5: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT(Triola, see  paragraph [0064], FIG. 4, the configured BWP for UE  may include 4 sub-bands; in both COT#1, COT#2, and COT#3 may be occupied by BWP each BWP occupied certain time and frequency as configured). during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, via the communication device responsive to detecting the preamble(Triola, see paragraph [0062], HARQ-ACK feedback may be delayed for the UEs performing radio frequency tuning; the UEs performing radio frequency retuning may not transmit PUCCH during COT#1;the uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant; the triggering uplink grant may be a UCI multiplexed with data on PUSCH or via long PUCCH multiplexed with uplink data; from the HARQ ACK feedback, point of view, COT#1 and the downlink portion of COT#2 may be seen as a single COT, and a downlink assignment index counter may be reset only at the beginning of COT#1), a PDCCH during the first time period inside the COT  to check for a transmission grant for the apparatus from the network(Triola, see paragraph  [0065], for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such  (Tiirola; [abstract]).
   
However, Cox does not explicitly teach wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs, and wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. However, Tiirola in the same or similar field of endeavor teaches However, Cox does not explicitly teach wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. However, Tiirola in the same or similar field of endeavor teaches wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs (Tiirola, see paragraph [0112], a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload), and wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT (Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel ( after preamble that facilitates resynchronization for COT to be exchanges, and  see paragraph [0003], in LBT, instead of relying on a random number N of vacant subframes, network node or the UE can perform a single channel measurement in time intervals of 25 microseconds before an uplink transmission, for a physical uplink shared channel (PUSCH), LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions, UE uplink transmission using LBT within a network entity acquired COT may also be used in unlicensed fifth generation (5G) or New Radio (NR) technology). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 16: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure. However, Tiirola Triola, see paragraph  [0057], the structure of a COT is associated with the start and end time of the COT, and  the UE should know the beginning and ending of the COT to reclaim it, and without this information it is difficult to monitor the COT in PDCCH; the structure of the downlink transmission bandwidth may be a COT structure; the transmission burst structure may include downlink and/or uplink slots of the COT, ending time of the downlink portion of COT, and/or the ending time of the COT, and  the network entity may explicitly indicate the transmission burst structure via an information element included in GD-PDCCH). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 17: Cox discloses the apparatus of Claim 14, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-groups each comprising respective multiple UEs, wherein the WUS is specific to at least Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH), and wherein the processor further performs operations comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs(Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates ).  

Regarding claim 18: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising one or more of: switching back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode(Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 19: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising: performing, via the communication device, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, via the communication device, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  
  
Regarding claim 20: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or acknowledging, via the communication device, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or acknowledging, via the communication device, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band (Tiirola, see paragraph[0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Tiirola; [abstract]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox in view of US. Pub. 20190349815 to Triola the combination of Cox and Triola is further combined with US. Pub. 20140334320 to Liu (hereinafter “Liu”).

Regarding claim 2: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded. However, Liu in the same or similar field of endeavor teaches the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded (Liu, see paragraph [0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions).  In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Tiirola as modified by Liu within the system of Cox because it would allow the network to receive .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox in view of US. Pub. 20190349815 to Triola and the combination of Cox and Tiirola is further combined with US. Pub. 20140334320 to Liu (hereinafter “Liu”).

Regarding claim 15: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation.  However, Cox does not explicitly teach the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels (Tiirola, see paragraph [0003] LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio  (Tiirola; [abstract]). However, Cox does not explicitly teach in receiving the WUS, the processor performs operations comprising either:   receiving a discovery reference signal (DRS) in which the WUS is embedded. However, Liu in the same or similar field of endeavor teaches in receiving the WUS, the processor performs operations comprising either:   receiving a discovery reference signal (DRS) in which the WUS is embedded(Liu, see paragraph[0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions).In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Tiirola  as modified by Liu within the system of Cox  because it would allow the network  to receive  measurement reports from the UE. Furthermore, both references deal with same field of endeavor, thus modification of Cox  by Tiirola  as modified by Liu  would allow the network  to configure UE-specific information for the UE directly and save additional configuration steps, reducing the transition time  as disclosed in Liu para 0069.


Response to Arguments

Applicant's arguments filed 16/11/2021 have been fully considered but they are not persuasive. See below:

Applicant argues that  as amended, recites a method that comprises (emphasis added): receiving, by a processor of an apparatus in a first mode of operation, a wake-up signal (WUS) from a network; switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation; detecting, by the processor, a preamble in downlink (DL) transmissions from the network, the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT; identifying, by the processor based on the preamble: a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed, and either or both of: a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and a third time period inside the COT during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, by the processor responsive to detecting the preamble, a PDCCH during the first time period inside the COT to check for a transmission grant for the apparatus from the network. 

Examiner respectfully would like to point out that the amend did not add any new information for this application to be granted a patent because a COT is container that is occupied by the channels that is allocated to a UE or UEs, the maximum that a COT can contain is 4 channels in the form BWP (see FIG. 4 of Triola), or any other form of a channel, there may be multiple COTs allocated to different UE, and each COT has a start and end timer  in PDSCH of PDCCH and received in a form of grant, the grant being to the channel in 

Applicant argues that in view of current amendment to Claim 1, it is respectfully submitted that Claim 1 is patentable over prior art as the prior art fails to teach or suggest all the limitations of Claim 1 viewed as a whole. That is, Cox and Tiirola, even when combined, fail to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion in the purported combination of Cox and Tiirola of at least the following features: 

detecting a preamble in downlink (DL) transmissions from the network, the preamble carrying information related to a channel occupancy time (COT) structure and a beginning of a COT 

Examiner respectfully disagrees with applicant a preamble is used during transmission with information for the receiving end to synchronize and to know or identify the received information (see FIG. 4, COT with preamble and allowed starting time and see paragraph [0003], in LBT, instead of relying on a random number N of vacant subframes, network node or the UE can perform a single channel measurement in time intervals of 25 microseconds before an uplink transmission, for a physical uplink shared channel (PUSCH), LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions, UE uplink transmission using LBT within a 
 
Identifying, based on the preamble:  a first time period inside the COT during which physical downlink control channel (PDCCH) monitoring is performed.

Examiner respectfully disagrees with applicant because Triola in paragraph 0049 teaches a UE may receive an indication from the network entity, which may be either implicit or explicit; the indication may be used by the UE to determine a need for retuning a radio frequency based on the indication ( this about COT), the Implicit indication, for example, may be based on the sub-band specific preamble, such as a channel state information reference signal (CSI-RS), a PDCCH, a demodulation reference signal (DMRS), and/or a wake-up signal, and PDCCH in the preamble contain the identification information that indicate the owner of the resource in PDCCH.

 
a second time period inside the COT during which physical downlink shared channel (PDSCH) monitoring is performed, and - a third time period inside the COT during which transmission acknowledgement (ACK) and negative acknowledgement (NACK) is performed; and monitoring, responsive to detecting the preamble, a PDCCH during the first time period inside the COT. 

Examiner respectfully disagrees with applicant because the above argument indicates the COT contains three channel (in the form of BWP) as disclosed in FIG. 4 in Triola, and each COT 


Examiner respectfully indicates that base on the arguments presented, the rejection of claims 1-3, and 5-19 is still valid because the amendment is taught by the combination of COX and Triola.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476